Citation Nr: 1120276	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for constipation, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, including service in Vietnam.  His awards and decorations include the Combat Aircrew Insignia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's claim on appeal and continued his 30 percent disability rating for his constipation disability.

In the December 2006 rating decision, the RO also awarded a 40 percent rating for the Veteran's service-connected urinary bladder incontinence.  He submitted a timely notice of disagreement in December 2007 stating that he should receive a 60 percent rating for this disability.  In a June 2008 rating decision, the RO awarded the Veteran a 60 percent rating for his service-connected urinary bladder incontinence, thereby satisfying his appeal as the Veteran clearly expressed intent to limit the appeal to a specified disability rating (e.g., 60%).  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an April 2004 rating decision, the RO awarded the Veteran special monthly compensation based on loss of use of his feet under 38 U.S.C.A. § 1114(l).  He submitted a notice of disagreement (NOD) in October 2004.  He claimed that he has loss of use at the knee level and not just the feet.  In September 2005, the RO awarded the Veteran the benefits that he requested in his NOD, that is, special monthly compensation based on loss of use of the lower extremities and additional service-connected disabilities combining to 100 percent under 38 U.S.C.A. § 1114(l), thereby satisfying his appeal as the Veteran clearly expressed intent to limit the appeal to a specified rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Thereafter, in November 2005 and June 2006, the Veteran's representative requested that action be taken on the Veteran's October 2004 NOD.  However, as noted above, the RO has awarded the benefit requested by the Veteran in his October 2004 NOD.  His representative argued in June 2006 that current evidence indicates potential entitlement to the maximum rates of special monthly compensation at the R-1 and/or R-2 levels and that the Veteran's service-connected disabilities met the regular aid and attendance criteria of 38 C.F.R. § 3.352(a).  In December 2007, the Veteran again requested entitlement to special monthly compensation at the R-1 and/or R-2 levels.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The Veteran and his wife testified at a personal hearing before a Veterans Law Judge (VLJ) in January 2009.  A transcript of the hearing is of record.  The Board notes that the VLJ who conducted the January 2009 hearing is no longer employed by the Board.  In February 2011, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing and that if he did not respond within 30 days the Board would assume he did not wish another hearing.  As more than 30 days have transpired without a response, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was last afforded a VA rectum and anus examination in July 2006, nearly five years ago.  At his hearing before the Board in January 2009, he stated that his symptoms are becoming progressively worse and that he now requires the use of an enema.  In light of the Veteran's contentions suggesting that his disability has worsened, this claim must be remanded so that he can be afforded a current VA examination.  

Additionally, in January 2008 the Veteran stated that he receives all of his treatment at the VA clinic in Fort Myers, Florida.  His most recent treatment records associated with the claims folder are dated through September 2006.  Therefore, on remand the Veteran's complete treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Fort Myers and Bay Pines VA treatment facilities, dates since September 2006.

2.  Thereafter, schedule the Veteran for a VA rectum and anus examination.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  All necessary tests should be conducted.

The examiner should identify all residuals of the Veteran's neurogenic bowel, to include whether the Veteran has impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements; or complete lack of sphincter control.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinion(s) requested, the report must be returned for corrective action.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

